317 So. 2d 512 (1975)
In re Robert P. EDWARDS, alias
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 1048.
Supreme Court of Alabama.
May 22, 1975.
Rehearing Denied June 19, 1975.
William J. Baxley, Atty. Gen., and John M. Gruenewald, Asst. Atty. Gen., for petitioner.
Jack Floyd, Gadsden, for respondent.
MADDOX, Justice.
Robert P. Edwards was indicted for a felony. He was 20 years old. At arraignment, he asked to be tried as a youthful offender. The court overruled his request without conducting an investigation or examination of Edwards. The Court of Criminal Appeals remanded the cause to the trial court on the authority of Morgan v. State, 291 Ala. 764, 287 So. 2d 914 (1973), with instructions to the court "to investigate and examine the appellant at a hearing and determine whether in its discretion appellant should be tried as a youthful offender." 55 Ala.App. 544, 317 So. 2d 511.[1] We granted certiorari. We affirm.
The trial court should have conducted some investigation or examination. Even though the court is not now required to refer *513 the matter to a probation officer, it may. Ex parte State of Alabama, ex rel. Attorney General (In re: Clemmons v. State of Alabama), 294 Ala. ___, 321 So. 2d 238, decided May 22, 1975, which modified this Court's holding in Morgan v. State that referral to a probation officer was mandatory.
Affirmed.
HEFLIN, C.J., MERRILL, BLOODWORTH, JONES, SHORES and EMBRY, JJ., and COLQUITT, Circuit Judge, sitting specially, concur.
FAULKNER, J., dissents.
ALMON, J., not sitting.
NOTES
[1]  A checklist for use by the trial court in informing "youthful offenders" of their rights under the Act are set out in Ex parte Raines (In re; Raines v. State), 294 Ala. 360, 317 So. 2d 559, decided May 22, 1975.